KRAMER, J.
This action was one in amicable partition instituted in the Cuyahoga Gommon Pleas and a question arising as to fees of counsel, the Court held:
1. It seems to have been the practice in eases of amicable partition where the defendants have been represented, by counsel who has properly participated in the case, for counsel to divide the fee upon some equitable basis.
2. To permit a fee to defendant’s counsel it must appear, by virtue of 12050 GC. that he rendered some service “for the common benefit of all the parties.”
3. An amicable partition is one that is uncontested and is therefore a formal matter regarding only the services of the counsel who has initiated the action, who is held to be acting for the benefit of all the parties.
4. If counsel for plaintiff, in his conduct of the case omits to do things necessary to be done and counsel for defendants rectifys his error, then defendant’s counsel is held to have done some service for the benefit of all the parties; and there seems to be no other circumstances under which the defendant’s counsel may be allowed a fee. 2 O.N.P. (n.s.); 55 OS. 625; 190 C. C. 654.